Citation Nr: 1711298	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  05-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus of the left ear.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a kidney infection.

4.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to November 1982.  He additionally served as a member of the Alabama Army National Guard through July 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a January 2008 rating decision issued by the RO in Cleveland, Ohio. 

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Montgomery RO.  In August 2010, the Veteran testified at a hearing before the undersigned at the Montgomery RO.  Transcripts of these hearings are of record.

In a March 2011 decision, the Board reopened the claim for service connection for shin splints and remanded the reopened claim along with the remaining claims then on appeal for further development.  

A June 2012 rating decision granted service connection for a low back disability.  Thus, that claim was no longer on appeal.

In a February 2013 decision, the Board noted that the previously characterized petitions to reopen the claims for service connection for residuals of a jaw injury, residuals of a head injury, residuals of a kidney infection, and residuals of frostbite of the feet will be considered on a de novo basis without requiring the presentation of new and material evidence, as there was no final adjudication of those claims.  The Board then granted service connection for a shin splint disability and remanded the remaining claims for further development.  The record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).  

A June 2013 rating decision in part denied service connection for hearing loss of the left ear.  The Veteran has not filed a timely notice of disagreement to that denial.  

A May 2016 rating decision granted service connection for depressive disorder and temporomandibular joint disorder.  Thus, those claims are no longer on appeal.


FINDINGS OF FACT

1.  The Veteran's tinnitus of the left ear did not originate in active service or for several years thereafter, and it is not related to such service.

2.  The Veteran does not have any residuals of a head injury.

3.  The Veteran does not have any residuals of a kidney infection.

4.  The Veteran does not have any residuals of frostbite of the feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus of the left ear are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for residuals of a kidney infection are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for residuals of frostbite of the feet are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in September 2004 and November 2006.  His claims were readjudicated in December 2009.  Mayfield, 444 F.3d 1328.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his tinnitus in January 2007.  As the examiner did not provide an opinion on the etiology of the Veteran's tinnitus, the Board requested another examination, which was provided in August 2012.  With no indication that the examiner considered the Veteran's statements regarding the onset of his tinnitus in providing the opinion, the Board requested an addendum.  In January 2016, the AOJ provided the Veteran with another examination.  The Board finds that examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

VA also provided the Veteran with examinations to determine the nature and etiology of any residuals of a head injury, kidney infection, and frostbite of the feet in February 2016.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including relevant opinions.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

In the remand portion of the February 2013 decision, the Board requested that the AOJ, after obtaining any necessary release forms, obtain any treatment records from private healthcare providers that have provided treatment for his disabilities, to include Drs. H. and M.  In March 2013 and November 2015 letters, the AOJ asked the Veteran to complete authorization forms to allow VA to obtain any private medical records on his behalf.  The Veteran did not reply.  The Board observes that VA's duty to assist is not a one-way street and the Veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to the Veteran's failure to provide the necessary release forms, no additional private medical records could be obtained.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Tinnitus of the Left Ear

The Veteran asserts that his tinnitus of the left ear began in active service or soon after discharge.

Initially, the Board notes that a June 2013 rating decision denied service connection for hearing loss of the left ear.  As the Veteran did not appeal that decision, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).  Thus, service connection on a secondary basis is not warranted.

The Veteran's DD Form 214 indicates that he served as an infantryman.  Thus, he likely had noise exposure.  However, the question is whether his tinnitus of the left ear is due to that noise exposure.  

At the November 2009 DRO hearing, the Veteran testified that his tinnitus began in active service and was due to his exposure to loud noise in the infantry unit.  At the August 2010 Board hearing, the Veteran testified that he did not notice the tinnitus until after separation from active service.

The Veteran's service treatment records do not show any complaints or findings of tinnitus of the left ear.  The first documentation of tinnitus is a May 1989 Reserve examination conducted over six years after separation from active service.  At that time, he reported that he had sought treatment for the ringing in his left ear at a VA medical facility.  In that regard, a March 1988 VA medical record shows that he suffered an injury to the left ear, including a laceration of the tympanic membrane, during a fight at a bar when the left side of his head was slammed against a wall and he lost consciousness.  He was initially diagnosed with a possible labyrinthine disease and, after workup, he was diagnosed with conductive hearing loss.  A May 1988 VA medical record shows a diagnosis of left inner ear disease secondary to trauma.  Thus, the record indicates that the Veteran's tinnitus of the left ear began after the March 1988 injury to the ear.  Regardless, the Board finds that the tinnitus did not have its onset in active service or for several years thereafter.

At a January 2007 VA examination, the Veteran reported that he has had tinnitus in the left ear since discharge from service in 1992.  An August 2012 VA examination report reflects the opinion that the Veteran's tinnitus is a symptom associated with his hearing loss, and that the hearing loss and tinnitus are not caused by or a result of military noise exposure.  The examiner explained that comparison of the 1979 enlistment hearing examination and a 1985 hearing examination did not reveal a significant threshold shift.  As there was no indication that the examiner considered the Veteran's statements regarding the onset of his tinnitus, a new opinion was sought.  A January 2016 VA examination report reflects the opinion that the Veteran's tinnitus is a symptom associated with his hearing loss, and that the hearing loss and tinnitus are not caused by or a result of military noise exposure.  In rendering the opinion, the examiner considered the Veteran's report of in-service noise exposure and continuation of tinnitus since service but found that the lack of objective evidence of permanent clinically significant increases in thresholds over time in service and the medical literature did not support a positive nexus.  

The Board finds the January 2016 opinion to be probative and dispositive on the nexus question in the claim, based as it was on both evaluation of the Veteran and consideration of his documented medical history and assertions.  That is the only competent opinion to address the etiology of the Veteran's tinnitus of the left ear and unfortunately it weighs against the claim.  Thus, the Board finds that the Veteran's tinnitus of the left ear is not related to active service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced tinnitus of the left ear since active service, he is not found to be credible.  There is no complaint of tinnitus in his service treatment records from active service.  There is no medical evidence of tinnitus after discharge from active service until 1989.  Unlike most cases, the Veteran actually sought treatment for his tinnitus, and the record indicates that he did so in 1988, after discharge from active service and sometime after an injury to the left ear.  Moreover, the Veteran's report of onset of his tinnitus have varied during the appeal, which reduces the probative value of those reports.  See Hayes v. Brown, 9 Vet. App. 67 (1996).   

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current tinnitus of the left ear to active service.

In conclusion, service connection for tinnitus of the left ear is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Head Injury

The Veteran asserts that he has residuals of a head injury from being hit in the head by a metal door during active service.

A June 1982 service dental treatment record shows that the Veteran complained of pain in the upper left jaw after getting hit in left side of his face approximately one month earlier.  He was noted as possibly having a temporomandibular joint problem and the recommendation was to remove tooth number 16.

Post-service medical records reflect intermittent complaints of headache pain and the Veteran's report of having chronic headache pain since separation from service.  However, they do not show that the headache pain is due to a head injury or reflect a diagnosis of residuals of a head injury.

At the November 2009 DRO hearing, the Veteran testified that he was hit in the head by a metal door while completing night training sometime between 1979 and 1981.  He reported that he was put on profile for a week.  He indicated that he currently suffered from headaches that he believed were related to his head injury.  At the August 2010 Board hearing, he again testified being hit by a metal door, but this time indicated that the injury took place while he was stationed at Fort Clayton in the Panama Canal Zone.  He indicated that he was told he had a mild concussion.

At a February 2016 VA examination, the Veteran reported receiving blows to the head on at least two occasions during training exercises while in active service that resulted in alteration of consciousness and loss of consciousness, and since then developing memory loss and temporomandibular joint dysfunction.  Examination revealed mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; normal judgment; and that social interaction is routinely appropriate.  The examiner indicated that while the Veteran reported that occasionally he is disoriented to one of the four aspects of orientation, he was oriented in four spheres during the examination.  Examination also revealed normal motor activity normal; normal visual spatial orientation; no subjective symptoms, including headaches; no neurobehavioral effects; ability to communicate by spoken and written language and to comprehend spoken and written language; and normal consciousness.  The examiner also indicated that the Veteran does not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a traumatic brain injury such as migraine headaches.  The examiner then stated that a medical opinion was not required as no traumatic brain injury or head injury was diagnosed.

Given the above, while the Veteran may have suffered a head injury in service, the Board finds that the Veteran does not have any residuals of a head injury.  After a review of the claims file and examination of the Veteran, the examiner determined that the Veteran did not exhibit any residuals of a head injury.  The Board finds the examiner's findings to be probative and dispositive of the matter of whether the Veteran has a current disability.  While the Veteran has reported having headaches in the past, he did not report any headaches at that examination.  With respect to the mild memory loss, a February 2016 VA examination report for posttraumatic stress disorder reflects that the examiner attributed the Veteran's mild memory loss to his psychiatric disorder.  With respect to the temporomandibular joint dysfunction, service connection for that disability already has been granted.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as headaches and memory impairment.  Layno, 6 Vet. App. 465.  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, however, the record dates the onset of symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to state that he is suffering from residuals of a head injury or to address the etiology of any such residuals.  As discussed above, the medical evidence shows that he does not have any residuals of a head injury.

In conclusion, service connection for residuals of a head injury is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Residuals of a Kidney Infection

The Veteran asserts that he has residuals of a kidney infection he had during active service.

The Veteran's service treatment records show that in August 1982 he was treated for an infection after complaining of a burning sensation when urinating.  In October 1982, he complained of having a urethral discharge without a burning sensation and was found to have a moderate white blood cell count.  

Post-service medical records show that the Veteran has been treated for polyuria by his private physician Dr. D.  A November 2011 letter from Dr. H. indicates that he had been treating the Veteran for a right-sided adrenal mass and possibly elevated catecholamines.  However, they do not show that those manifestations are due to the in-service infection or reflect a diagnosis of residuals of a kidney infection.

At the November 2009 DRO hearing, the Veteran testified that he suffered a kidney infection in 1982, during his active service.  He stated that he was hospitalized at Gorgas Military Hospital due to the severity of the infection.  He additionally reported that he continued to have flare-ups of kidney infections which he believed resulted from his in-service kidney infection.  At the August 2010 Board hearing, he testified that he was going to be sent to a specialist for his kidney problem, as his primary care physician, Dr. D., had discovered blood in his urine.

A February 2016 VA examination report reflects that the Veteran has never been diagnosed with a kidney condition.  The examiner noted the Veteran's report that he was treated with antibiotics for a kidney infection in 1981 at Gorgas Hospital and that he was treated for nephrolithiasis in 2011, passing the stone without incident.  The examiner stated that the conditions are resolved with treatment.  The examiner indicated that the Veteran does not have renal dysfunction.  The examiner indicated that the Veteran has had a kidney stone but has not had treatment for recurrent stone formation and does not currently have any signs or symptoms due to urolithiasis.  The examiner indicated that the Veteran does not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner indicated that the Veteran has not had a kidney transplant or removal, or benign or malignant neoplasm or metastases.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner indicated that current laboratory studies and urinalysis were normal.  The examiner noted that a CT of the abdomen in 2011 revealed a stable and benign adrenal lesion.  The examiner then opined that the Veteran does not have any residuals of the in-service kidney infection.  The examiner noted the Veteran's history of passing a kidney stone in 2011 that was without further recurrence.  The examiner noted the stable and benign adrenal lesion found on the 2011 CT of the abdomen but stated that the Veteran has never had any treatment for that.  The examiner noted that the Veteran denied any hematuria, dysuria, or flank pain, or current medication to support the diagnosis of current nephrolithiasis or urinary tract infection.

Given the above, while the Veteran may have had a kidney infection in service, the Board finds that the Veteran does not have any residuals of a kidney infection.  After a review of the claims file and examination of the Veteran, the examiner determined that the Veteran does not have any residuals of a kidney infection.  The Board finds the examiner's findings to be probative and dispositive of the matter of whether the Veteran has a current disability.  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record does not establish a chronic disability since active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to state that he is suffering from residuals of a kidney infection or to address the etiology of any such residuals.  As discussed above, the medical evidence shows that he does not have any residuals of a kidney infection.

In conclusion, service connection for residuals of a kidney infection is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Residuals of Frostbite of the Feet

The Veteran asserts that he has residuals of frostbite of the feet he incurred during active service.

The Veteran's active service treatment records are devoid of any indication that he suffered from frostbite of the feet.  However, the Veteran reported during a May 1990 National Guard enlistment examination that he had foot trouble, which was noted to be associated with frostbite in both feet that he suffered in 1980 while on active duty.  A report dated in February 1991 indicated that he had "had bad feet since his Airborne school in 1979."  At that time, however, he was assessed with having pressure on his feet from his boots.  

Post-service medical records show that the Veteran has frequently been noted to suffer from onychomycosis.  During a January 2007 VA general examination, he was noted to not only have onychomycosis, but also to have dystrophy of his big toenails.  He has additionally repeatedly complained of having pain in the heels of his feet.

At the November 2009 DRO hearing, the Veteran testified that he sustained frostbite in approximately 1980 at Fort Drum, New York.  He stated that while he received treatment during his service, he was told he had minor frostbite.  He asserted that his current residual disability included problems with the toes on each of his feet, specifically his toenails.  He stated that while receiving treatment on one occasion, his physician had asked if he had ever had frostbite, suggesting some connection between his toenail problem and frostbite.  At the August 2010 Board hearing, he testified that he had fungus on his toes that he believed was associated with his in-service frostbite.  He additionally stated that his toes would get numb and that he also had cramping in his toes.

A February 2016 VA examination report reflects the Veteran's report that in 1980 he had frostbite of both feet in Fort Campbell during cold weather training and that he was transported by medevac and treated for the feet only without surgery or amputations.  The Veteran complained of tingling bilateral feet.  The examiner noted that the Veteran has had diabetes for at least six years.  Examination of the feet revealed locally impaired sensation but no cold sensitivity or other pertinent symptoms.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs, or symptoms resulting from a cold injury.  The examiner then opined that the Veteran does not have any residuals of the in-service frostbite of the feet.  The examiner noted the Veteran's reported history but stated that there were no records regarding the incident.  The examiner noted that at a June 2013 VA examination the Veteran complained of tingling and paresthesias in the feet which the examiner concluded were related to a back condition, with no mention of frostbite residuals entertained.  The examiner stated that the current examination relates the Veteran's tingling to his diabetes and, at any rate, there are no objective findings of numbness to light touch in either foot and no scarring from skin loss or any amputation.  The examiner noted that the only objective findings is that of onychomycosis which is found in several VA treatment records and is unrelated in any way to frostbite.  

Given the above, while the Veteran may have suffered from frostbite in service, the Board finds that he does not have any residuals of frostbite of the feet.  After a review of the claims file and examination of the Veteran, the examiner determined that the Veteran does not have any residuals of frostbite of the feet.  The Board finds the examiner's findings to be probative and dispositive of the matter of whether the Veteran has a current disability.  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record does not establish a chronic disability since active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to state that he is suffering from residuals of frostbite of the feet or to address the etiology of any such residuals.  As discussed above, the medical evidence shows that he does not have any residuals of frostbite of the feet.

In conclusion, service connection for residuals of frostbite of the feet is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for tinnitus of the left ear is denied.

Service connection for residuals of a head injury is denied.

Service connection for residuals of a kidney infection is denied.

Service connection for residuals of frostbite of the feet is denied.



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


